SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

366
KA 10-02193
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

KARRON MACK, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JAMES ECKERT OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (NANCY GILLIGAN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Monroe County (David
D. Egan, J.), rendered October 1, 2010. The judgment convicted
defendant, upon a jury verdict, of rape in the first degree and sexual
abuse in the first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon a jury verdict of rape in the first degree (Penal Law § 130.35
[1]) and sexual abuse in the first degree (§ 130.65 [1]). Viewing the
evidence in light of the elements of the crimes as charged to the jury
(see People v Danielson, 9 NY3d 342, 349), we conclude that the
verdict is not against the weight of the evidence (see generally
People v Bleakley, 69 NY2d 490, 495). Issues of credibility and the
weight to be accorded to the evidence presented are primarily to be
determined by the jury (see generally People v Woolson, 122 AD3d 1353,
1355), and we perceive no reason to disturb the jury’s resolution of
those issues. We also conclude that the sentence is not unduly harsh
or severe.




Entered:    March 20, 2015                         Frances E. Cafarell
                                                   Clerk of the Court